PER CURIAM.
We have heard oral argument on the petition for certiorari to review a decision of the Court of Appeal, Second District, 177 So.2d 497, because of apparent jurisdiction in this court.
After oral argument and a careful study of the record and briefs, we conclude this: court is without jurisdiction in the matter because of lack of a direct conflict as required by the Constitution, Article V, Section 4, F.S.A.
The writ is discharged.
"THORNAL, C. J., and THOMAS, O’CONNELL, CALDWELL and BARNS-PAUL D., (Retired), JJ., concur.